             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                      WESTERN DIVISION


LEODIS RANDLE                                                 PLAINTIFF
#25064-009
v.                        No. 4:19-cv-11-DPM
AUSTIN, Officer; and DOES, Justice
System, Probation Office Manager,
Police Station Officers, Pulaski County
Jail Officers                                              DEFENDANTS

                                ORDER
       Randle hasn't paid the filing and administrative fees in this case.
And a motion to proceed in forma pauperis would be futile because he is
a three-striker. Before filing this lawsuit, he'd had at least three cases
dismissed for failing to state a claim. E.g., Randle v. Peters, et al., 4:14-
cv-280-BRW; Randle v. Arkansas, et al., 4:17-cv-291-BSM; and Randle v.
Doe, 4:18-cv-529-BRW. Further, nothing in Randle' s complaint suggests
he's currently in imminent danger of serious physical injury. NQ 1; 28
U.S.C. § 1915(g). His complaint will therefore be dismissed without
prejudice. If Randle wants to pursue this case, then he must pay the
$400 filing and administrative fees and file a motion to reopen by
15 February 2019. An in forma pauperis appeal from this Order and
accompanying Judgment would not be taken in good faith. 28 U.S.C.
§   1915(a)(3).
So Ordered.




              -2-
